DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 18 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s arguments, that Radziszewski does not teach or suggest “a resistance that varies with an amount of removal of electrically resistive material […] a change of resistance of the electrically resistive material caused by the amount of removal of resistive material from the face of the mechanical contact member”, the examiner respectfully agrees. However, without any further description of the composition of the “electrically resistive material”, the claimed “electrically resistive material” could be any material in existence because all materials in nature have some electrical resistance. Accordingly, it is known in the art that the material removal would affect the electrical resistance of that material and such changes can be measured, as evidenced in the teaching of Sullivan et al. Thus, the examiner respectfully submits that Radziszewski as modified by Sullivan teaches all the limitations of the independent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the claim is confusing for reciting two difference instances of “a thin film”. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Radziszewski et al. (U.S. Pat. No. 7,677,079) (hereafter Radziszewski) in view of Sullivan et al. (U.S. Pat. No. 9,624,729) (hereafter Sullivan).
Regarding claim 1, Radziszewski teaches a device for detecting wear of a wear member, the device comprising: an electrically resistive material (i.e., all materials in nature have some electrical resistance. Thus, component 12 would suffice as a technically electrically resistive material) (see Fig. 2) having a face for engaging a mechanical contact member (i.e., wear surface 14) (see Fig. 2) and an outer surface separate from the face (i.e., bottom surface of component 12 opposite the wear surface 14) (see Fig. 2), at least two electrodes overlying the outer surface of the electrically resistive material (i.e., pair of segments 24 and 26) (see Fig. 
Regarding determining the amount of removal of the resistive material, Sullivan teaches the electrically resistive material (i.e., the cutters 20 may be doped with a witness material 62, such as boron, which would convert the diamond inserts into semiconductors) (see Column 12, lines 5-29) having a resistance that varies with an amount of removal of the electrically resistive material (i.e., as the witness material 62 is abraded, the characteristics of the circuitry 60 change, thereby indicating wear) (see Column 12, lines 5-29); a voltage measurement device measures a change in voltage at the measurement node where the change in voltage is indicative of a change of resistance of the electrically resistive material caused by the amount of removal of resistive material from the face of the mechanical contact member (i.e., as the inserts wear, the conductivity detected by the circuitry 60 would change, resulting in signals to the computer 54 indicating wear of the bit 10) (see Column 12, lines 5-29). In view of the teaching of Sullivan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the semiconductor diamond inserts doped with a witness material to the body of the wear surface 14 in order to obtain more granular wear data of the wear surface.
Regarding claim 2, Radziszewski the electrodes are embedded in the electrically resistive material (see Fig. 2). 
Regarding claim 3, Radziszewski teaches an analog-to-digital converter coupled to the measurement node (i.e., wear measurement interface 148) (see Fig. 8); a data storage device for storing reference data comprising reference measurement voltage versus a wear level of the wear member (i.e., memory 144) (see Fig. 8); an electronic data processor (i.e., microcontroller 142) (see Fig. 8) adapted to determine the wear level or degree of removal of the resistive material from the face of the wear member based on an observed change in voltage at the measurement node with respect to an initial voltage or a reference voltage at the measurement node associated with an initial wear member with a new face without any resistive material yet removed (i.e., if a sensor is worn, the microcontroller 142 flags the sensor as being worn, by assigning to the sensor a value of 1. If the sensor is not worn a value of 0 is assigned to the sensor variable) (see Column 6, line 47, to Column 7, line 11). 
Regarding claim 4, Radziszewski teaches a user interface providing a visual indicator, an audible indicator or both to a user that is indicative of the determined wear level of determined degree of removal of resistive material from the face of the wear member, the user interface coupled to the electronic data processor via a communications interface and a data bus (i.e., in order to allow measurement collected from the wear sensor network 140 to be further analyzed, as well as to provide some control over the microcontroller 142, a serial communications interface 152 was provided to an external PC) (see Fig. 8). 
Regarding claim 5, Radziszewski teaches the mechanical contact member having an engaging face that contacts and engages the face of the wear member to remove the electrically resistive material over time from the initial state of wear member to a partially worn state of the wear member, wherein a partially worn state of the wear member is associated with an observed voltage measurement within a first reference voltage measurement range between a first lower limit and a first upper limit (i.e., the component 12 has at least one wear surface 14 which will be slowly eroded through, for example contact with abrasive articles or the like) (see Fig. 1b). 
Regarding claim 6, Radziszewski teaches that the mechanical contact member having an engaging face that contacts and engages the face of the wear member to remove the electrically resistive material over time from the initial state of wear member to a recommended replacement state of the wear member, wherein a recommended replacement state of the wear member is associated with an observed voltage measurement within a second reference voltage measurement range between a second lower limit and a second upper limit, wherein the second reference voltage range is lower than the first reference voltage range (i.e., different levels of wear distances can be determined by conductive loop 20 and a series of wear portions 48. It is obvious that when the wear reaches a certain level, beyond D-2 for instance, replacement warning would be recommended) (see Fig. 3). 
Regarding claim 7, Radziszewski teaches that the mechanical contact member having an engaging face that contacts and engages the face of the wear member to remove the electrically resistive material over time from the initial state of wear member to a fully worn state of the wear member, wherein the fully worn state of the wear member is associated with an observed voltage measurement within a third reference voltage measurement range between a third lower limit and a third upper limit, wherein the third reference voltage range is lower than the first reference voltage range and the second reference voltage range (i.e., different levels of wear distances can be determined by conductive loop 20 and a series of wear portions 48. It is obvious that when the wear reaches a certain level, beyond D-3 for instance, complete replacement would be recommended) (see Fig. 3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Radziszewski et al. (U.S. Pat. No. 7,677,079) (hereafter Radziszewski) in view of Sullivan et al. (U.S. Pat. No. 9,624,729) (hereafter Sullivan) and in further view of Sabol et al. (U.S. Pat. No. 7,270,890) (hereafter Sabol).
Regarding claim 18, Radziszewski as disclosed above does not directly or explicitly teach that the voltage measurement device measures the change in voltage at the measurement node at multiple times to generate a time series of observed voltages and characterizes the wear of the wear member. However, Sabol teaches that the voltage measurement device (i.e., measurement device 32) (see Fig. 6A) measures the change in voltage at the measurement node at multiple times to generate a time series of observed voltages and characterizes the wear of the wear member (i.e., the system can examine the change in total resistance or amperage and it may also be possible to determine the rate of wear by monitoring the changes in resistance) (see Column 9, lines 31-57). In view of the teaching of Sabol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have monitored the resistance change over time in order to determine the rate of wear of the member. 
Regarding claim 19, Radziszewski as modified by Sullivan as disclosed above does not directly or explicitly teach that the electrically resistive material is a substantially cylinder of linear length between the two electrodes, the cylindrical volume having (i) an elliptical or circular cross-sectional area and (ii) a uniform resistivity per unit volume such that as a radius of the cylindrical volume decreases, the resistance of the electrically resistive material increases.  
Regarding the shape of the electrically resistive material, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding the resistance of the electrically resistive material, Radziszewski as modified by Sullivan as disclosed above does not directly or explicitly teach that the resistance of the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Radziszewski et al. (U.S. Pat. No. 7,677,079) (hereafter Radziszewski) in view of Sullivan et al. (U.S. Pat. No. 9,624,729) (hereafter Sullivan) and in further view of Andarawis et al. (U.S. Pat. No. 8,482,306) (hereafter Andarawis).
Regarding claim 20, Radziszewski as modified by Sullivan as disclosed above does not directly or explicitly teach that the electrically resistive material is a thin film having a sheet resistance and is embedded in or at the surface of a dielectric body associated with the mechanical contact member, such that the resistance of the electrically resistive material increases as at least one of a surface area the thin film is increased or a thickness of the a thin film is reduced by wear of the mechanical contact member.
Regarding the thin film, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding the resistance of the electrically resistive material, Radziszewski as modified by Sullivan as disclosed above does not directly or explicitly teach the resistance increase. However, Andarawis teaches that the electrically resistive material 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Tran M. Tran/Examiner, Art Unit 2855